  Case 2:18-cv-00235-ADS Document 17
                                  16 Filed 07/30/19
                                           02/14/19 Page 1 of 2 PageID #: 74
                                                                          72
                                                                                     FILED
                                                                                     CLERK
                                                                            7/30/2019 8:40 am
UNITED STATES DISTRICT COURT
                                                                               U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                          EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                               LONG ISLAND OFFICE
EDUARDO W. GUEVARA,                                            STIPULATION AND ORDER
                                                               REGARDING ATTORNEY’S FEES
                                        Plaintiff,
                    -against-                                  Civil Action
                                                               CV-18-0235 (ADS)
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                    IT IS HEREBY STIPULATED AND AGREED by and between counsel for

Plaintiff, EDUARDO W. GUEVARA, and counsel for Defendant, COMMISSIONER OF

SOCIAL SECURITY, that Plaintiff is awarded $6,700.00 (Six Thousand Seven Hundred Dollars

and Zero Cents) in attorney fees pursuant to the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412, in full satisfaction of any claim under that statute for this case. Payment of fees

may be made directly to Plaintiff’s attorney pursuant to his assignment, provided that Plaintiff
  Case 2:18-cv-00235-ADS Document 17
                                  16 Filed 07/30/19
                                           02/14/19 Page 2 of 2 PageID #: 75
                                                                          73
                                           Guevara v. Commissioner of Social Security, 18-CV-0235(ADS)
                                                                                        EAJA Stipulation
                                                                                             Page 2 of 2
owes no debt that is subject to offset under the Treasury Offset Program.

Dated: New York, New York
       February 13, 2019
                                                     _________________________________
                                                     Daniel Adam Osborn
                                                     Osborn Law. P.C.
                                                     43 West 43rd Street
                                                     Suite 131
                                                     New York, NY 10036
                                                     212-725-9800
                                                     Email: dosborn@osbornlawpc.com
Dated: Central Islip, New York
       February 14, 2019
                                                     RICHARD P. DONOGHUE
                                                     United States Attorney
                                                     Eastern District of New York
                                                     610 Federal Plaza
                                                     Central Islip, New York 11722


                                                     _/s/ _Megan J. Freismuth____________
                                                     Megan J. Freismuth
                                                     Assistant U. S. Attorney
                                                     (631) 715-7905
                                                     Megan.freismuth@usdoj.gov


SO ORDERED:



      /s/ Arthur D. Spatt
_____________________________________                           ____July 30, 2019_______
Honorable Arthur D. Spatt                                       Date
United States District Judge
